DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/IL2018/050306 03/15/2018
FOREIGN APPLICATIONS
INDIA 201721008996 03/15/2017

	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 22-26, 29-30, and 44-45 directed to inventions non-elected without traverse.  Accordingly, claims 22-26, 29-30, and 44-45 have been cancelled.
	In the second to last line of claim 1 on page 2, delete “RgMgX” and insert “R8MgX”

	In claim 36, change the status identifier from “Original” to “Currently Amended”





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
This office action is in response to Applicant’s amendment submitted June 1, 2021.  Claims 1-2, 4-6, 22-26, 29-30, 33, 36-37, 39, 42, and 44-49 are pending.
Applicant’s amendment is sufficient to overcome the rejection of claims 1-2, 4-6, 33, 35-37, 39, and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and the rejection of claims 35-36 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Accordingly, Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-26, 29-30, and 44-45 directed to inventions non-elected without traverse.  Accordingly, claims 22-26, 29-30, and 44-45 have been cancelled.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623